                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                      CHARLOTTE DIVISION
                        3:20-cv-00113-MR

MASON WHITE HYDE-EL,        )
                            )
              Plaintiff,    )
                            )
vs.                         )                         ORDER
                            )
                            )
                            )
ROGER VARGAS,               )
                            )
              Defendant.    )
___________________________ )

     THIS MATTER is before the Court on Plaintiff’s Motion to Compel

Discovery. [Doc. 29].

     Pro se Plaintiff Mason White Hyde-El (“Plaintiff”) is a federal inmate

currently incarcerated at BECKLEY Federal Correctional Institution in

Beaver, West Virginia. He filed this action on February 25, 2020, pursuant

to 42 U.S.C. § 1983. Roger Vargas, identified as a deputy in the Iredell

County Sheriff’s Office, is the sole remaining Defendant in this matter. [See

Docs. 9, 11]. Plaintiff claims that Defendant Vargas violated his rights under

the Fourth and Sixth Amendment in the course of Plaintiff’s arrest in Iredell

County. [See Docs. 10, 10-1]. On September 8, 2020, the Court entered a

Pretrial Order and Case Management Plan (PTOCMP). [Doc. 19]. Pursuant



        Case 3:20-cv-00113-MR Document 31 Filed 03/08/21 Page 1 of 4
to the PTOCMP, the discovery deadline in this case was January 6, 2021.

[Id.].   On November 24, 2020, Plaintiff moved for an extension of the

PTOCMP deadlines and to compel discovery responses from Defendant.

[Docs. 21, 22]. In his motion to compel, Plaintiff failed to include copies of

the disputed discovery requests or any certification that he had attempted in

good faith to confer with Defendant to obtain the discovery before seeking

Court intervention. [See Doc. 22; see Fed. R. Civ. P. 37(a)(1)]. Defendant

responded to Plaintiff’s motion to compel, advising that neither Defendant

nor his counsel received any discovery requests from Plaintiff in this matter.

[Doc. 23]. The Court denied Plaintiff’s motions without prejudice. [Doc. 24].

The Court advised Plaintiff that he may file a properly supported motion to

compel, including copies of any disputed discovery requests and any

allegedly insufficient responses by Defendants. [Id. at 2]. The Court also

advised Plaintiff that he may submit a properly supported motion for

extension of the deadlines, if necessary. [Id.]. On January 7, 2021, Plaintiff

moved again for an extension of the discovery deadline. [Doc. 25]. This

time, Plaintiff alleged that he had since re-sent the previously disputed

discovery request to Defendant by certified mail on December 15, 2020. He

noted the pending discovery deadline of January 6, 2021 and that, given the

delay with the disputed discovery request, he would need additional time to


                                      2

         Case 3:20-cv-00113-MR Document 31 Filed 03/08/21 Page 2 of 4
complete discovery. [Id.].     Defendant opposed the motion.         [Doc. 27].

Defendant argued that he had received Plaintiff’s discovery request and

timely responded on January 11, 2021. [Doc. 27]. Defendant also provided

the Court with its response to Plaintiff’s discovery request, including the 72

pages of documents it produced therewith. [Docs. 26, 26-1]. The Court,

nonetheless, granted Plaintiff’s renewed motion to extend the discovery

deadline. The extended deadline is March 8, 2021. [1/25/2021 Docket

Entry]. The Court also sua sponte extended the dispositive motions deadline

to April 7, 2021. [Id.].

      On February 4, 2021, Plaintiff filed the instant motion to compel. [Doc.

29]. In this motion, Plaintiff claims that he has still not received Defendant’s

discovery response or the documents Defendant produced therewith. [Id.].

As such, it appears that the issue lies with the mail service. Plaintiff requests

that Defendant mail the discovery response and the documents by certified

mail with return receipt to ensure proof of service. [Id.].   On March 1, 2021,

Defendant filed an untimely response to Plaintiff’s motion to compel. [Doc.

30]. In his untimely response, Defendant explains in detail why Plaintiff may

not have received Defendant’s discovery response despite Defendant’s best

efforts. Defendant also states that he has again since served his discovery

response on Plaintiff in accordance with instructions provided by Plaintiff’s


                                        3

        Case 3:20-cv-00113-MR Document 31 Filed 03/08/21 Page 3 of 4
correctional institution.   As such, Plaintiff should now have Defendant’s

discovery response. The Court will, therefore, deny Plaintiff’s motion without

prejudice as moot.

                                   ORDER

      IT IS, THEREFORE, ORDERED that the Plaintiff’s motion to compel

[Doc. 29] is DENIED without prejudice as moot.

      IT IS SO ORDERED.




                                      4

        Case 3:20-cv-00113-MR Document 31 Filed 03/08/21 Page 4 of 4
